Exhibit 10.3

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE WARRANTS

OF IDENTIPHI, INC.

Date of Amendment: November 10, 2008

Date of Warrants: March 12, 2008; May 7, 2008; June 17, 2008; and September 24,
2008

This Amendment No. 1 (this “Amendment”) to the Warrants to Purchase Shares of
Common Stock (the “Warrants”) of IdentiPHI, Inc. (the “Company”) set forth below
is made and entered into as of November 10, 2008, by and among the Company and
Key Ovation, LLC (“Holder”).

WHEREAS, the Company issued a Common Stock Purchase Warrant to Zaychan Pty
Limited (“Prior Holder”) on March 12, 2008, entitling Prior Holder to subscribe
for and purchase up to 144,497 shares of the Company’s common stock (the “March
2008 Warrant”); and

WHEREAS, the Company issued a Common Stock Purchase Warrant to Prior Holder on
May 7, 2008, entitling Prior Holder to subscribe for and purchase up to 88,486
shares of the Company’s common stock (the “May 2008 Warrant”); and

WHEREAS, the Company issued a Common Stock Purchase Warrant to Prior Holder on
June 17, 2008, entitling Prior Holder to subscribe for and purchase up to 87,951
shares of the Company’s common stock (the “June 2008 Warrant”); and

WHEREAS, the Company issued a Common Stock Purchase Warrant to Holder on
September 24, 2008, entitling Holder to subscribe for and purchase up to 100,000
shares of the Company’s common stock (the “September 2008 Warrant”); and

WHEREAS, in connection with the Renewal, Modification and Extension of
Promissory Note, dated as of June 30, 2008, by and among the Company, Prior
Holder and Holder, Prior Holder assigned to Holder all of its rights in the
March 2008 Warrant, the May 2008 Warrant and the June 2008 Warrant; and

WHEREAS, the Warrants may be amended by the written consent of the Company and
the Holder.

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. All capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Warrants.

2. The “Exercise Price” as set forth in the first paragraph of each of the
Warrants is hereby amended to be equal to US$0.18.



--------------------------------------------------------------------------------

3. A new Section 6 is hereby added to each of the Warrants as follows:

“Section 6. Cancellation of Warrant; Reduction of Warrant Shares.

a) If, on or prior to January 31, 2009, the Company shall prepay to the holder
(or its registered assigns) of that certain 8.0% Convertible Promissory Note of
the Company, dated as of November 10, 2008 (the “Promissory Note”) an aggregate
principal amount of Four Hundred Thousand Dollars ($400,000) (the “Prepayment
Amount”), this Warrant shall automatically be cancelled on the date of such
payment equal to or exceeding the Prepayment Amount with no further obligations
of the Company and Holder shall have no further right, title or interest in this
Warrant or the Warrant Shares and the Company shall have no further obligation
to issue the Warrant Shares.

b) If, after January 1, 2009 and on or prior to April 30, 2009, the Company
shall prepay to the holder (or its registered assigns) of the Promissory Note
the Prepayment Amount, the number of Warrant Shares issuable upon full exercise
of this Warrant shall be reduced by fifty percent (50%), effective as of the
date of such payment equal to or exceeding the Prepayment Amount.”

4. Except as amended by this Amendment, the terms and conditions of the Warrants
shall remain in full force and effect.

5. This Amendment may be executed in any number of counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same Amendment. This
Amendment shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to principles of conflicts of law thereof.
Whenever possible, each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Common Stock Purchase Warrants of IdentiPHI, Inc. to be duly executed by their
respective authorized persons as of the date first indicated above.

 

IDENTIPHI, INC. By:        Name:   Title:

 

KEY OVATION, LLC: By:        Name:   Title:

 

-3-